        Case 1:21-cv-02937-LAK-KHP Document 29 Filed 08/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                    8/23/2021
Heidi & Hans-Jürgen Koch GbR,

                                                Plaintiff,             21-CV-2937 (LAK) (KHP)

                             -against-                                          ORDER

Blue Label Solutions LLC,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This case has been referred to me for general pretrial and to decide dispositive motions

requiring a report and recommendation. (ECF No. 8.) On August 21, 2021, Plaintiff filed a

motion for default judgment and supporting materials. (ECF Nos. 24-28.) To the extent Plaintiff

would like to submit additional information in support of its Statement of Damages (ECF No.

27,) Plaintiff is directed to serve and file an inquest memorandum, accompanied by supporting

affidavits and exhibits setting forth proof of damages, including the costs of this action,

Plaintiff’s reasonable attorneys’ fees, and proposed findings of fact and conclusions of law. If

Plaintiff chooses to do so, Plaintiff must submit that inquest memorandum by no later than

September 22, 2021. All proposed findings of fact must be supported by admissible evidence

introduced through affidavit. All proposed conclusions of law must be supported by reference

to applicable law. Claims for actual or statutory damages must be specified and supported with

admissible evidence. Claims for attorneys’ fees and costs must be supported by detailed

attorney time records and evidence of costs (such as receipts or evidence of paid invoices)
       Case 1:21-cv-02937-LAK-KHP Document 29 Filed 08/23/21 Page 2 of 3




introduced through an attorney declaration. Plaintiff may also rest on the documents it has

already submitted in connection with the motion for default judgment.

       By no later than September 22, 2021, Plaintiff shall serve a copy of its motion for default

judgment and all supporting papers, along with a copy of this Order, via a method intended to

ensure delivery to Defendant (including service at Defendant’s principal place of business).

Plaintiff shall file an affidavit of service of the motion, the supporting papers, and this Order

with the Court. Insofar as Plaintiff chooses to file additional materials in support of its

application for damages, Plaintiff shall serve a copy of the inquest memorandum and

accompanying exhibits (as described in the first paragraph of this Order) on Defendant by

September 22, 2021. Plaintiff shall also file an affidavit of service of its inquest memorandum

with the Court.

       Defendant shall have until October 22, 2021 to object or otherwise respond to Plaintiff’s

motion for default judgment and application for damages. Defendant must file any objections

or response with the Court and serve the response and/or objections on Plaintiff’s counsel.

A hearing will take place on November 10, 2021 at 10:00 a.m. in Courtroom 17-D, United States

Courthouse, 500 Pearl Street, New York, New York. Counsel for the parties shall be prepared to

answer questions and provide testimony, as appropriate, on the motion for default judgment

and the damages application.




                                                  2
     Case 1:21-cv-02937-LAK-KHP Document 29 Filed 08/23/21 Page 3 of 3




     SO ORDERED.

DATED:     New York, New York
           August 23, 2021
                                        ______________________________
                                        KATHARINE H. PARKER
                                        United States Magistrate Judge




                                    3
